Filed 5/17/13 Memon v. Schultz CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

NOOR MOHAMED MEMON,
                                                                                           F063473
         Plaintiff and Appellant,
                                                                                (Super. Ct. No. 10C0385)
                   v.

PETER M. SCHULTZ et al.,                                                                 OPINION
         Defendants and Respondents.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Edward M.
Ross, Judge.
         Noor M. Memon, in pro. per., for Plaintiff and Appellant.
         Nelson & Rozier and Jeffery S. Nelson for Defendants and Respondents Lemoore
Police Department and Jeff Law.
         Weakley & Arendt, James J. Arendt and Michelle E. Sassano for Defendant and
Respondent Ronald Calhoun.
         Laurence Meyer, in pro. per., for Defendant and Respondent Laurence Meyer.



*        Before Levy, Acting P.J., Cornell, J. and Kane, J.
                                          -ooOoo-
       Appellant, Noor Mohamed Memon, filed a complaint for fraud against multiple
defendants including respondents, the Lemoore Police Department, Lemoore Chief of
Police Jeff Law, District Attorney Ronald Calhoun, and defense attorney Laurence
Meyer. Appellant alleged that the defendants committed fraud in convicting his son,
Jonathon Dugan, of criminal charges and sending Dugan to prison. Appellant requested
that Dugan’s conviction be overturned, all of Dugan’s records be sealed, and that all civil
and constitutional rights be restored to Dugan.
       Through demurrers, respondents argued the complaint should be dismissed for
various reasons, including that: the complaint was barred by the statute of limitations;
appellant did not have an actual and substantial interest in the subject matter of the
action; and appellant did not comply with the Government Claims Act. In addition to his
demurrer, Meyer filed a special motion to strike the complaint. (Code Civ. Proc.,
§ 425.16.)
       The trial court sustained the demurrers without leave to amend and granted
Meyer’s motion. Appellant has provided neither argument nor citation to relevant
authority regarding why these orders should be reversed. Moreover, respondents’
demurrers were properly sustained. Accordingly, the judgment will be affirmed.
                                      DISCUSSION
       Appellant contends that the trial court’s orders should be reversed. However,
appellant’s opening brief contains neither an intelligible legal argument nor any citations
to relevant authority as are required to support his contention. (Kensington University v.
Council for Private Postsecondary etc. Education (1997) 54 Cal.App.4th 27, 42-43.)
Thus, appellant has not met his burden of demonstrating that the trial court erred.
       Moreover, appellant’s complaint suffers from the defects set forth by respondents
in their demurrers.



                                             2.
       The alleged fraud cause of action arose on January 12, 2006, when Dugan entered
a guilty plea and was sentenced. However, appellant did not file his complaint until
October 21, 2010. Therefore, the complaint is barred by the three-year statute of
limitations for fraud causes of action. (Code Civ. Proc., § 338, subd. (d).)
       Further, appellant is alleging the fraud cause of action on behalf of Dugan. Thus,
appellant is not the real party in interest, i.e., he has suffered no harm and no remedy can
provide him relief. (Code Civ. Proc., § 367; City of Santa Monica v. Stewart (2005) 126
Cal.App.4th 43, 60.) Accordingly, appellant cannot prosecute the action.
       Finally, appellant’s complaint is barred by the Government Claims Act. Appellant
filed his complaint against the Lemoore Police Department and various public employees
for acts committed in the scope of their employment. Before suing a public entity or the
public entity’s employee for personal injuries, the plaintiff must present a timely written
claim for damages to the entity. (Shirk v. Vista Unified School Dist. (2007) 42 Cal.4th
201, 208.) Such timely claim presentation is a condition precedent to filing an action
against the entity or the employee and thus is an element of the plaintiff’s cause of action.
(Id. at p. 209; Fowler v. Howell (1996) 42 Cal.App.4th 1746, 1750.) Appellant did not
file such claims and thus his action against the Lemoore Police Department and the
public employees is barred.
                                      DISPOSITION
       The judgment is affirmed. Costs on appeal are awarded to respondents.




                                             3.